Citation Nr: 9923296	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-28 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for 
temporomandibular joint (TMJ) dysfunction, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to February 
1987, and from January 1991 to April 1991.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 1997, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's lumbosacral strain is manifested by severe 
limitation of motion with weakness and pain on use.  

3.  Prior to April 1998, the veteran's TMJ dysfunction was 
manifested by an inability to open her mouth more than 12mm.  

4.  As of April 16, 1998, the veteran's TMJ dysfunction has 
been manifested by an inability to open her mouth more than 7 
mm.  




CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent evaluation for 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (1998).

2.  The schedular criteria for a 30 percent evaluation, 
effective in May 1995, for TMJ dysfunction have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 
4,59, 4.150, Diagnostic Code 9905 (1998).  

3.  The schedular criteria for a 40 percent evaluation 
effective in April 1998, for TMJ dysfunction have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.10, 4.40, 
4.45, 4.59, 4.150, Diagnostic Code 9905 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current evaluations 
assigned for her lumbosacral strain and TMJ dysfunction do 
not adequately reflect the severity of those disabilities.  
She contends that her low back disability and TMJ dysfunction 
results in pain, weakness, and functional impairment.  
Therefore, a favorable determination has been requested.

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations for lumbosacral strain and 
TMJ dysfunction are plausible and thus well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  Private and VA outpatient treatment records have 
been obtained, and the veteran has been provided VA 
examinations.

Pursuant to the Board's December 1997 remand, in January 1998 
the RO requested that the veteran complete VA release forms 
and provide corresponding complete names, addresses and dates 
of recent medical treatment for lumbosacral strain and TMJ 
dysfunction.  The claims file does not contain any evidence 
that the veteran did not receive the request, and does not 
contain a response from the veteran.  "The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Accordingly, the Board finds that the current 
evidence of record is sufficient to properly adjudicate the 
issues on appeal.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  Historically, an October 1987 
rating decision granted the veteran service connection for 
lumbosacral strain evaluated as 10 percent disabling, and 
right TMJ dysfunction instability, evaluated as 
noncompensable.  The effective date of each award was 
February 1987. 

The December 1995 action on appeal confirmed and continued 
the 10 percent evaluation for lumbosacral strain and the 
noncompensable evaluation for right TMJ dysfunction.  

Evidence considered by the rating decision included the 
report of a February 1995 VA spine examination, according to 
which the veteran complained of periodic back pain and 
stiffness in the lower back, aggravated by prolonged standing 
and sitting.  On physical examination, the veteran could walk 
on the heels comfortably and could squat fully.  There was no 
paravertebral muscle spasm, with tenderness elicited at L5.  
There was no postural abnormality, fixed deformity, or spasm 
of the paravertebral muscles.  Straight leg raising was 
negative bilaterally and there were no neurological deficits.  
Range of motion was forward flexion to 80 degrees, backward 
extension to 30 degrees, lateral motion to 40 degrees 
bilaterally, and rotation to 30 degrees bilaterally.  There 
was pain on forward flexion.  The diagnosis was mechanical 
low back pain syndrome. 

Records from the Case Western Reserve University School of 
Dentistry show that in March 1995, the veteran complained of 
pain on maximum opening of the jaw.  TMJ sounds were noted, 
such as popping, grating and clicking.  

A January 1997 rating decision by a hearing officer increased 
the evaluation for the veteran's TMJ dysfunction to 10 
percent, effective May 25, 1995, the date of the veteran's 
claim for an increased evaluation.  The rating decision 
explains that the ten percent evaluation was based on pain 
and functional discomfort, not limitation of motion as 
prescribed by the evaluation criteria.  

Evidence considered by this rating decision included 
correspondence from H. A. Johnson, D.D.S., received in April 
1996.  It noted that was seen in the office in December 1995 
for an initial visit and was referred to Norman DeLoach for a 
consultation for TMJ disorder.  The RO requested records from 
Dr. Norman DeLoach, Jr., in April 1996.  No response was 
received.  

According to the report of a July 1996 VA spine examination, 
the veteran complained of occasional low back pain. On 
physical examination, there were no postural abnormalities, 
the veteran was able to stand on her heels and toes, and 
ambulation was normal.  She was able to squat normally, the 
lumbar spine had no fixed deformities and the paravertebral 
muscle was non-tender and there was no muscle spasm.  Range 
of motion was as follows: forward flexion to 95 degrees; 
backward extension to 30 degrees; lateral flexion to 40 
degrees; and rotation to 35 degrees.  There was no objective 
evidence of pain on motion.  Radiographic examination 
resulted in a diagnosis of normal lumbar spine study.  The 
diagnosis was history of muscle strain, lumbar 1994; and 
normal physical examination lumbar spine.  

According to the report of an undated dental examination, 
associated in the claims with the July 1996 VA spine 
examination, the veteran complained of excruciating pain in 
the TMJs and severe headaches.  On physical examination, 
there was very significant profound crepitus, popping of both 
joints on opening, significant trismus, and deviation of the 
mandible to the right and left on opening.  Disability 
effects on everyday activities were noted to be difficulty 
with functioning daily because of the pain, and difficulty 
with speech and eating.  The diagnosis was severe 
temporomandibular disease, and possible cystic lesion.  

A handwritten VA examination worksheet corresponding to the 
dental examination report provides that the veteran could 
only open her mouth to 12 mm, in obvious pain.  She refused 
to open more due to pain.  The opening was noted to not be 
straight, with deviation.  The notes are unclear as to 
whether the deviation was more to the right or the left.  

The veteran testified during an August 1996 RO personal 
hearing that her TMJ dysfunction resulted in problems with 
eating and chewing, and ringing and aches in the ears.  The 
ear problems occurred about once a week.  She noted that she 
had headaches daily.  On a good day, her jaw was tired but 
tolerable.  On a bad day, her jaw would barely open.  It 
would lock, pop and twist.  Her jaw was stiff about twice a 
week and she also experienced a dull pain.  She took 
Ibuprofen and Naprosyn.  She said that the symptoms were 
worse with cold weather or air conditioning.  They were 
exacerbated by certain foods, yawning and stress.  

She said that she underwent physical therapy, avoided certain 
foods, drank a lot of liquids and cut her food into very 
small bites.  Suggestions for corrective surgery had been 
made three times: once by a military doctor, once by a VA 
doctor, and once by a private doctor.  She estimated that she 
lost about eight days a year from work due to her TMJ 
dysfunction.  

During the hearing, the veteran also testified about her 
lumbosacral strain.  She said that she suffered from 
stiffness and sharp pain, with flare-ups about twice a week.  
Spasms occurred more than once a month, especially when she 
lifted too heavy of objects.  She reported that her 
lumbosacral strain was also characterized by tenderness and 
warmth.  She denied pain, tingling or numbness radiating into 
her hips, buttocks and legs.  She said that she sometimes had 
localized pain and numbness in her toes.  She had pain on 
bowel movements.  The low back pain made it difficult to walk 
up stairs, forced her to avoid certain sleeping positions, 
and required a firm mattress and extra pillows.  The 
Ibuprofen and Naprosyn had no effect on her back pain.  

The veteran testified that she underwent a type of physical 
therapy for her low back.  The low back pain made it 
difficult for her to put on her shoes and socks.  She 
estimated that she had already missed a couple of days from 
work that year.  The lumbosacral strain prevented her from 
doing athletics and modern dance, and both her TMJ 
dysfunction and lumbosacral strain affected her social life.  
She had originally failed the physical examination for the 
Postal Service six years earlier.  

An October 1997 rating decision increased the evaluation for 
the veteran's lumbosacral strain to 20 percent, effective May 
1995, the date of the veteran's claim.  

Evidence considered by this rating decision included the 
report of an April 1997 VA spine examination, according to 
which the veteran reported that she was being treated with 
Ibuprofen and muscle relaxant as needed, and had missed 68 
days of work because of back or other problems.  She 
complained of a dull ache in the lumbosacral spine, and said 
that the pain increased in severity at times.  She reported 
difficulty in bending, and aggravation of pain on prolonged 
standing.  

On physical examination, the veteran was unable to squat 
fully.  Examination of the lumbosacral spine revealed 
paravertebral muscle spasm predominately on the left with 
paravertebral muscle tenderness.  There was also midline 
tenderness and limitation of motion.  Range of motion was 
forward flexion to 40 degrees, backward extension to 20 
degrees, lateral flexion to 40 degrees bilaterally, and 
rotation to 25 degrees bilaterally.  The veteran had pain 
predominately on flexion.  The diagnosis was chronic 
lumbosacral strain with limitation of motion and muscle 
spasm. 

According to the report of an April 1997 VA examination for 
diseases and injuries of the spinal cord, the veteran 
complained of pain in the lower back that was constant and 
usually mild, but severe on and off.  She reported missing 
work six to eight days in the past year due to back pain, and 
staying in bed on two occasions for over 24 hours due to the 
severity of her back pain.  She said that she did not have 
radiation of pain but did complained of numbness of the 
second and third left toes, which was intermittent.  She was 
not aware of any constant numbness in the legs.  

On physical examination, the veteran's gait, posture, 
propulsion, balance and walking on toes were normal.  On her 
heels, she walked with difficulty, complaining of pain in the 
legs and lower back.  On her heels, she had weakness 
bilaterally.  Active movement against resistance of the hips 
was bilaterally 70 percent of normal, extension was 
bilaterally normal.  Right knee flexion and extension were 60 
percent of normal, limited by low back pain.  The veteran had 
muscle tightness and tenderness in the right lumbar and 
lumbosacral perivertebral muscles.  Some numbness and 
hypesthesia were noted of the feet.  The diagnosis was 
residual of back injury with sensory impairment of L4-5 and 
S1 distribution of both feet.  

In May 1997, the veteran was provided a VA dental 
examination, during which she reported severe headaches in 
the temporal and frontal areas, jaw pain that was dependent 
on the weather, sharp lancinating pain in the TMJ areas, and 
ringing in the ears.  She had difficulty with certain types 
of foods; for example she could not open her mouth enough to 
eat a big sandwich.  

On physical examination, it was noted that the dental 
examination of the veteran was very difficult.  She was in 
excruciating pain and after opening and closing her jaw a few 
times she could not be further examined because of the pain.  
Physical examination also found severe clicking and crepitus 
on opening and closing of both TMJs.  On opening, the 
mandible had a series of deviations to the right and left.  
It was too painful for the veteran to attempt any excursive 
movements and she could not tolerate palpation of muscles.  
Referring to the disability effect on everyday activities, 
the examiner stated that according to the examination, the 
veteran had very severe, painful TMJ disease.  

The report of an April 1997 radiographic examination provides 
an impression of no significant bone pathology of the TMJ 
dysfunction.  There was a slight limitation of the movement 
of the condylar process of the right mandible.  

Evidence received since the December 1997 remand includes the 
report of an April 1998 VA dental examination.  The veteran 
complained that in cold rainy weather her facial muscles 
tightened, and that the left TMJ popped while eating.  On 
physical examination, the veteran had difficulty eating large 
pieces of food and chewing gum or popcorn.  Opening was 
limited and strained and motion was limited.  Vertical 
opening was limited to 7 mm and could not be maintained for 
more than a few seconds.  During lateral excursions the 
popping was reported by the veteran on the left side along 
with pain in the left facial muscles.  The pain was on both 
sides of the face, but especially the left side.  There was 
no bone loss noted.  Masseter muscles were tender to 
palpation during excursive movements of the mandible, 
especially on the left side.  The diagnosis was left TMJ 
disorder.  

The report of an April 1998 VA brain and spinal cord 
examination notes that the veteran complained of having lost 
six to eight days of work over the prior year due to back 
pain.  She stated that the 1997 VA examination report of her 
missing 68 days from work a year due to lumbosacral strain 
was a mistake.  She said that her back was tight and tender 
with intermittent sharp pain.  The aching was present most of 
the time.  

Flare-ups occurred once or twice a week, characterized by an 
increase in sharp pain and stiffness, and lasted one or 
occasionally two days.  The veteran said that during a flare-
up, she had difficulty bending or twisting and walked with 
her trunk tilted in a forward tilt manner.  During a flare-
up, she could stand for less than 30 minutes, could sit for 
only approximately 20 minutes, could not stoop to pick up 
objects and could not twist to either side.  

When not experiencing a flare-up, she said that she could 
stand for approximately one hour with back pain, could stoop 
to pick up objects and could twist from one side to another.  
She said that she avoided bending not because the bending was 
a problem, but because straightening to an upright position 
was painful, even during a non-flare-up.  

She said that she took Ibuprofen, and during severe flare-ups 
took Naprosyn as a supplement.  She said that in the past she 
had been treated with kinesiotherapy (sic) with only slight 
improvement in her condition.  

On physical examination, the examiner did not appreciate any 
scoliosis, and felt that the veteran had a normal degree of 
resting lumbar lordosis.  There was a slight increase in the 
stiffness of the lumbar paraspinal muscles.  Forward flexion 
was to approximately 35 degrees, with backward extension to 
20 degrees.  Left lateral flexion was to 35 degrees, with 
right lateral flexion to 30 degrees and rotation to 20 
degrees bilaterally.  Muscle tone was normal in the upper and 
lower extremities. Although the veteran complained of 
subjective increase in sensation of the second digit of each 
foot, on examination there was no area of sensory loss in the 
upper or lower extremities.  Reflexes were 2+ in the upper 
extremities, knees and ankles; toes were bilaterally 
downgoing, gait was normal, Romberg was negative and Babinski 
signs were absent bilaterally.  

The impression was that the veteran had a diagnosis of back 
strain, i.e., back pain that was not associated with physical 
examination findings to indicate radiculopathy or imaging 
findings to suggest a neuropathic or orthopedic etiology for 
her low back pain.  That was, there was no evidence of 
radiculopathy nor was there evidence of bony pathology to 
explain her chronic low back pain.  

The examiner further concluded that the veteran had a 
moderate degree of limitation of forward flexion and in 
comparing current results to an examination approximately one 
year earlier, there was slight reduction in forward flexion, 
lateral flexion and lateral rotation.  The examiner further 
stated a belief that the veteran suffered muscle stiffness in 
association with her low back pain and that the paraspinal 
stiffness contributed to a decreased range of motion of the 
low back.  Her history suggested that during a flare-up, she 
would have a reduction in forward flexion, lateral rotation 
and tilting due to the paraspinal muscle spasms present in 
the low back.  According to the veteran, during a flare-up 
her forward flexion, lateral flexion and rotation to either 
side were also reduced to zero degrees.  The examiner also 
concluded that the veteran had no incoordination or weakened 
movement.  However, the low back or paraspinal muscle spasms 
that the veteran developed in association with prolonged 
sitting or standing functionally resulted in increased 
fatigability of the low back.  

The examiner said that while the veteran's history and her 
claims file were entirely consistent with her complaints of 
chronic low back pain, that there was no physical examination 
evidence of a radiculopathy nor radiologic evidence of an 
orthopedic problem to account for the veteran's low back 
pain.  Hence, the examiner agreed with the diagnosis of 
chronic low back strain or chronic lumbar strain as the 
etiology for her low back pain.  

During an April 1998 VA spine examination, the veteran 
complained of dull, aching and sometimes sharp back pain that 
occurred at least four times a week.  She had periodic flare-
ups on the average of once every two months, during which she 
had to be taken in a wheelchair to the emergency room at the 
VA.  She said that the pain was aggravated by lifting and 
moving the wrong way, sitting and standing in the wrong 
position, getting up too soon and sometimes lying down.  She 
said that she took Ibuprofen and was given a back brace by 
VA.  She had received physical therapy three years earlier, 
but none since then.  She said that during the year prior to 
March 1998, when she began to work at the Postal Service, she 
had lost about ten to fifteen days because of her back.  

On physical examination, the veteran's gait was normal, and 
she could walk on her toes and heels.  She had difficulty 
squatting fully.  Range of motion was forward flexion to 90 
degrees, with pain at 45 degrees, and with some difficulty 
she could touch her toes.  She could extend to 30 degrees, 
rotation was to 30 degrees bilaterally, and flexion was to 40 
degrees bilaterally.  She had pain predominately on flexion.  
There was midline tenderness in the upper lumbar and also at 
the junction of the lower lumbar and sacral areas.  There was 
right paravertebral muscle tenderness with no significant 
spasm of the paravertebral muscles.  Radiographic examination 
resulted in an impression of normal lumbar spine.  

The diagnosis was chronic lumbosacral strain.  The examiner 
stated that it was feasible for the lumbosacral strain to 
cause limitation of motion and limit the functional ability 
during flare-ups.  

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Further, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The veteran's low back disability is evaluated as lumbosacral 
strain.  Under the Rating Schedule, lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, warrants a 20 
percent evaluation.  A 40 percent evaluation is warranted by 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Diagnostic Code 5295.

Malunion of the mandible is evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  A noncompensable evaluation is 
warranted for slight impairment.  A 10 percent rating 
requires limitation of the range of lateral excursion from 0 
to 4 millimeters or of limitation of the range of inter - 
incisal motion from 31 to 40 millimeters.  A 20 percent 
rating is warranted for limitation of the range of inter- 
incisal motion from 21 to 30 millimeters.  A 30 percent 
rating is warranted for limitation of the range of inter- 
incisal motion from 11 to 20 millimeters.  A 40 percent 
rating is warranted for limitation of the range of inter- 
incisal motion from 0 to 10 millimeters.  38 C.F.R. § 4.150, 
Code 9905.

Based on a thorough review of the record, the Board finds 
that an increased evaluation for a lumbosacral strain is not 
warranted under Diagnostic Code 5295.  The evidence of record 
is negative for listing of the whole spine, positive 
Goldthwaite's sign, osteo-arthritic changes or narrowing or 
irregularity of joint space.  

The Board also finds that Diagnostic Code 5293, for 
intervertebral disc syndrome, is not applicable to the 
veteran's low back disability.  The Board recognizes that the 
report of an April 1997 VA examination provides a diagnosis 
of residual of back injury with sensory impairment of L4-5 
and S1 distribution of both feet.  However, a February 1995 
VA examination found no neurological deficits.  During her 
August 1996 personal hearing, the veteran denied pain, 
tingling or numbness radiating into her hips, buttocks or 
legs.  Most recently, a VA examination in April 1998 found 
that there were no areas of sensory loss in the upper or 
lower extremities, and provided a diagnosis of back pain that 
was not associated with examination findings indicating 
radiculopathy or a neuropathic etiology.  

On the other hand, the Board finds that there is medical 
evidence of moderate limitation of motion, low back pain, 
functional loss and weakness warranting additional 
compensation.  The veteran has consistently complained of low 
back pain.  Several VA examinations, in particular those most 
recently conducted in April 1998, indicate that the veteran 
does have limited lumbar motion of moderate severity, as well 
as pain on flexion, and suggest that it is at least as likely 
as not she would experience additional lumbar weakness and 
functional loss during flare-ups.  

Considering this evidence, including moderate motion 
limitation and functional impairment, the Board finds that 
the veteran's service-connected lumbosacral strain more 
nearly approximates severe limitation of the lumbar spine, as 
contemplated for a 40 percent evaluation under Diagnostic 
Code 5292, limitation of the lumbar spine.  As such, the 
Board finds that an increased 40 percent evaluation is 
warranted for the veteran's service-connected lumbosacral 
strain.  DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45. 

Turning to the veteran's claim for an increased evaluation 
for TMJ dysfunction, the Board wishes to point out that 
service connection was granted in October 1987, and a 
noncompensable evaluation was assigned effective from 
February 1987.  In January 1997, a 10 percent evaluation was 
assigned, effective May 1995, the date of the veteran's 
claim.  

In Board finds, based on a thorough review of the record, 
that an increased evaluation is warranted under Diagnostic 
Code 9905.  The July 1996 VA examination worksheet notes that 
the veteran could only open her mouth to twelve mm, due to 
pain.  Such a finding warrants a 30 percent rating under 
Diagnostic Code 9905, effective from May 1995. On VA 
examination in April 1998 she was found to be able to open 
her mouth only to seven mm.  Such a finding warrants a 40 
percent evaluation under Diagnostic Code 9905, beginning in 
April 1998 since the findings were factually ascertainable at 
that time.  38 C.F.R. § 3.400 (o)(1) (1998).

Finally, there is no evidence that a higher evaluation or 
additional compensation for the veteran's TMJ dysfunction is 
warranted under sections 4.40 and 4.45 for functional loss, 
pursuant to the guidelines set forth in Deluca.  The Board 
recognizes the veteran's many complaints of TMJ pain.  
However, the Board notes that the veteran's current ratings 
are the highest schedular rating available under Diagnostic 
Code 9905 and Diagnostic Codes 5292.  In order to assign a 
rating beyond 40 percent for either disability, an 
extraschedular evaluation would have to be assigned.  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

There is no evidence of marked interference with employment 
due to the veteran's TMJ dysfunction or her low back 
disability.  In essence, the record shows that the 
manifestations of her disabilities are those contemplated by 
the 40 percent evaluations which are based on the average 
impairment in earning capacity.  38 C.F.R. § 4.1.  Moreover, 
there is no evidence that she has required frequent 
hospitalization for either disability.  Accordingly, the 
Board finds no reason for referral of this case to the 
Director of VA Compensation and Pension purposes for a rating 
outside the regular schedular criteria.


ORDER

A 40 percent evaluation for lumbosacral strain is granted.

A 30 percent evaluation for TMJ dysfunction, effective May 
1995, is granted.  

A 40 percent evaluation for TMJ dysfunction, effective April 
1998, is granted.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

